Citation Nr: 1116745	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected residuals of surgical repair of the left thumb.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 11, 1981, to July 25, 1981.  The Veteran also had service in the Army National Guard from April 1978 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which continued a 50 percent disability rating for residuals of surgical repair of the left thumb.  In June 2005, the RO granted a temporary evaluation of 100 percent, effective March 10, 2005, based on surgical or other treatment necessitating convalescence, with an evaluation of 50 percent effective as of May 1, 2005.

This case was remanded in February 2009.  It has been returned for review by the Board.


FINDING OF FACT

The Veteran's residuals of a left thumb injury are manifested by pain, loss of motion, and reduction of grip strength.  There is no evidence of complete paralysis or ankylosis of the his left wrist, or joints of the left fingers or left thumb.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for residuals of surgical repair of the left thumb have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

Duties to Notify and Assist

In correspondence dated in May 2004 and March 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records and post service VA examination and treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  Thus, the duties to notify and assist have been met.

Increased Disability Rating

During training as a cook, the Veteran sustained lacerations to the tendons and nerves of the left thumb and wrist when he opened a metal can.  He underwent left thumb ulnar digital nerve and secondary repair; and 2-stage Hunter Rod reconstruction with left palmaris longus (PL) tendon graft and subsequent tenodesis.  

In a September 1983 rating action, service connection was granted for residuals of surgical repair left thumb laceration with neurological deficit of the left upper extremity.  A 30 percent disability rating was assigned, effective retroactively, from June 1983.  In February 1984, the disability rating was increased to 50 percent, effective from June 1983.  The Veteran filed his current claim in May 2004.  

In reviewing the evidence of record, VA examination was conducted in July 2004.  The Veteran reported his medical history.  He reported that he was left handed but he has had to learn to use his right hand (although on his December 1977 National Guard entrance examination, he reported he was right handed).  His symptoms included pain and decreased ability to pick things up, to dress himself, use a knife, play sports, and to write.  He also had to wear a brace.  

On neurological examination, there was noted restricted  motion of the left thumb as well as the other fingers.  Flexion of the left thumb at the first metacarpophalangeal joint was 75 degrees.  He could not abduct or adduct his thumb because of pain.  He was unable to fully extend or flex the fingers and thumb due to pain.  Without extended wrist, the fingers stayed at approximately 15 degrees at the metacarpophalangeal joint level.  When asked to grip, he was able to further flex an additional 15 degrees at the carpophalangeal joint.  He appeared unable to flex the other fingers at the distal interphalangeal (DIP) or proximal interphalangeal (PIP) joints because of pain.  Two thirds of the area on the surface of the palm below the knuckles was sensitive to touch.  There was no muscle wasting at specific locations but overall, muscle of the left hand was mildly smaller when compared to the right.  When testing strength of the left thumb, it was 1-2/5 in comparison to the right.  Strength in the other fingers was 2-3/5 in comparison to the right.  He was unable to squeeze with his left hand or to touch the crease of the left hand with his left thumb.  Filament testing reflected a decrease of sensation that extended from the distal part of the left wrist to almost the entire area of the palmar of the left hand and thumb.  There was increased pinprick feeling to the other fingers.  While performing the filament test, it was noted that he was able to move the fingers closer to the palm.  Overall flexion of the fingers at the metacarpophalangeal joint level was at 70 to 80 degrees.  

An April 2005 VA outpatient record show that he underwent release of the left transverse carpal tunnel ligament and neurolysis.  

VA examination was conducted in July 2009.  The Veteran reported his medical history.  He stated that his symptoms of pain and discomfort had not abated since the carpal tunnel ligament release.  On examination, there was non-tender surgical scarring in the forearm at the tendon repair site, at the thenar crease at the base of the hand, over the distal metacarpal, and at the volar aspect of the interphalangeal joint.  His thumb and fingers were cold as well as insensitive to the touch.  By his assessment, his thumb was completely numb.  This was borne out by two-point discrimination test.  The two-point finger test for the other fingers was all normal.  He did not have pain on gripping or manipulation of the wrist.  

In regard to wrist motion, there was 90 degrees of pronation, bilaterally; supination was 70 on the left and 80 on the right; dorsiflexion was 65 degrees, bilaterally; and palmar flexion was 50 degrees, bilaterally.  Concerning the range of motion of the thumb and fingers, there was 75-90 degrees of thumb movement at the metacarpophalangeal joint (lacked 75 degree extension) and only 5-7 degrees of flexion at the interphalangeal joint.  The metacarpophalangeal joint of the index finger was 25-85 degrees, the long finger was 30-90 degrees, the ring finger was 20-90 degrees, and small finger was 20-90 degrees.  The examiner explained that this would equate to 25 degree loss in extension of the index finger, 30 degrees in the long finger, 20 degrees in the ring finger, and 20 degrees in the small finger.  Motion at the proximal joint of the index finger was 0-60 degrees; 0-70 degrees in the long finger; 0-60 degrees in the ring finger; and 0-55 in the small finger.  Proximal joint motion of the index finger was 0-30 degrees; 0-30 degrees in the long finger; 0-35 degrees in the ring finger; and 0-60 in the small finger.  Grip strength was 1/5 on the left and 4/5 on the right.  X-rays of the left wrist showed an apparent congenital fusion of the lunate and triquetrum, but was otherwise normal.  Besides a congenital shortening of the ring metacarpal, there was no bony abnormality noted on X-ray of the hand.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

Neurologic disabilities are rated on a scale from mild incomplete paralysis to complete paralysis for the nerve or nerve group involved.  38 C.F.R. § 4.124a.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than that which occurs for a complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial, or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

This disability is rated as 50 percent disabling under Diagnostic Code 8512.  Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis of the lower radicular group, a 20 percent rating is assigned when there is mild incomplete paralysis.  Moderate incomplete paralysis corresponds to a 40 percent rating for a major extremity.  Severe incomplete paralysis corresponds to a 50 percent rating for a major extremity.  Where there exists complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is warranted for the major extremity.  Also, Diagnostic Codes 8612 and 8712 correspond to neuritis and neuralgia affecting the lower radicular nerve group, respectively.

Having carefully reviewed the evidence, the Board has concluded that a disability rating in excess of 50 percent is not warranted for this disability.  In this regard, there has been no clinical evidence presented establishing or even suggesting that the Veteran's neurological condition of the left hand is comparable to complete paralysis of the hands, as manifested by paralysis of all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers (with substantial loss of use of the hand).  The record discloses that the Veteran suffers from neuralgia and neuritis, but that complete paralysis is not present.  Although weakness has been noted, the Veteran does retain significant function of his left hand and fingers.  In fact, the VA examiner in 2009 noted that neurological examination was essentially normal.  Furthermore, there is no evidence of favorable or unfavorable ankylosis of the thumb which would warrant a higher evaluation (under unfavorable ankylosis and fingers), nor is there evidence of ankylosis of all digits of the right hand.

The Board accepts that the Veteran has functional impairment pain as noted by rating his disability as severe in nature.  See DeLuca.  VA examiners have acknowledged that his functional impairment is weakness.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The most recent VA motion studies indicated there was no pain on movement.  Further, he had no additional limitation of motion on repetitive testing and he did not describe flare-ups.

In reaching this conclusion, the Board has considered the Veteran's statements pertaining to this disability.  He continues to voice vague complaints of discomfort in the fingers and thumb.  However, as noted on the last VA examination report, his objective neurological evaluation is normal.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for this disability is appropriate.  

The Board also considered additional diagnostic codes that consider limitation of motion.  The 50 percent disability rating, however, contemplates impaired function of the wrist.  

In considering whether a separate rating is warranted for limitation of motion of the wrist or fingers; VA policy is against granting separate evaluations for the same manifestations of service connected disability.  See Esteban, 6 Vet App at 259 (1994); 38 C.F.R. § 4.14 (2010).  For instance, ratings under Diagnostic Code 5215 (limitation of motion of the wrist) and 8512 would provide separate ratings for the same manifestations of the disability, and would constitute prohibited pyramiding.

Regardless, the Board notes that the Veteran is already in receipt of the maximum available rating under limitation of motion of the wrist and under ankylosis and limitation of motion of the wrist and individual fingers and thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5224, 5225, 5226, 5227, 5228, 5229, 5230.  Thus, higher ratings under those codes are not available.  As noted above, while a higher disability rating would be warranted if there was evidence of unfavorable ankylosis in the thumb and multiple fingers, there is no evidence of ankylosis, which is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

In sum, the evidence preponderates against the claim.  Accordingly, an increased evaluation for this disability is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board finds that the Veteran's residuals of surgical repair of the left thumb does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's residuals of surgical repair of the left thumb, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  While the Veteran contends that he is unemployable due to his left thumb injury, he has provided no objective evidence to support his claim nor does the record suggest such.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  Id; also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 50 percent for residuals of injury to the left thumb is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


